—Order unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred in determining that respondent, petitioner’s former attorney, has a valid charging lien without conducting a hearing on the issue whether he was discharged for cause (see, Teichner v W & J Holsteins, 64 NY2d 977, 979). We therefore modify the order in appeal No. 1 by vacating the determination that respondent has a valid charging lien, and we remit the matter to Supreme Court for a hearing on that issue.
Petitioner further contends that the court erred in denying his motion to renew or reargue. Because no new evidence was submitted, the motion was in effect one to reargue, and no appeal lies from ah order denying reargument (see, Empire Ins. Co. v Food City, 167 AD2d 983, 984). (Appeal from Order of Supreme Court, Onondaga County, Tormey, III, J. — Lien.) Present — Denman, P. J., Lawton, Hayes, Pigott, Jr., and Scudder, JJ.